RESPONSE TO APPLICANT’S AMENDMENT

1.  Applicant's amendment, filed 04/25/2022 , is acknowledged.

2.  Claims 1, 4-20 are pending.

3.  Claims  7-11 and 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

4. Claims 1, 4-6,  12 and 20 are under examination as they read on a humanized N-cadherin antibody that specifically binds to the extracellular domain of human N-cadherin and the species of humanized antibody 1H7 comprising VH-CDR1-3 of SEQ ID NOs: 5-7 and VL-CDR1-3 of SEQ ID NO: 12-14.

5.  The following new grounds of rejection are necessitated by the amendment submitted 04/25/2022.

6. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
7.  Claims 1, 4-6 and 12 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the same reasons set forth in the previous Office Action mailed 12/27/2021.

Applicant’s arguments, filed 04/25/2022, have been fully considered, but have not been found convincing.

Applicant submits that the Examiner has alleged that the 90% sequence is not supported in the specification and references Brown et al. (J. Immuno. 1996 May, 3285-3291) and Rudikoff et al. (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, hereafter referred to as “Rudikoff’) to demonstrate that even minor changes in the CDRs may alter antigen-binding function. The Examiner has, however, erred in the of interpretation of Rudikoff as generalizing the applicability of single mutations as specificity altering. While Rudikoff does describe a particular instance in which the substitution of gultamate for alanine decreased antigen binding, it further demonstrates that such drastic effects are atypical. For example, Rudikoff discloses that S107 subclones (i.e., antigen-binding variants of S107) are vastly antigen reactive, since only “0.1-1%” of the clones do not precipitate in soft agar assays. See page 1980, Results and Discussion, first sentence of Rudikoff. Further, at page 1982, Rudikoff states:
[w]e have characterized another primary variant of S107 that has decreased antigen binding and a single amino acid substitution in the fifth residue of its J segment (39). However, it is clear that all such substitutions need not and probably do not affect antigen binding. For example, the heavy chain from the P-Cho-binding myeloma protein M167 (35) differs from that of $107 at 13 positions (8 in hypervariable regions including a size difference) and yet has an association constant for hapten only slightly lower than $107. We have previously shown that, among anti-1,6-galactan-binding myeloma proteins, as many as eight or nine substitutions may occur in hypervariable regions with no significant effect on hapten affinity or specificity (13) [emphasis added].
Accordingly, a review of the entirety of Rudikoff reveals that even antibody hypervariable regions are highly tolerant of mutagenesis with regard to retaining antigen-binding characteristics. In Rudikoff, acknowledging that eight or nine substitutions may occur without significant effect on affinity demonstrates that the 10% difference in identity is entirely reasonable as this would result in a maximum of seven (7) differences from Applicant’s CDR sequences which total 75 amino acids (See, e.g., Example 2).

Moreover, the Examiner has not provided evidence that any antibody that shares 90% identity with the sequences recited in claim 3 would not bind the extracellular domain of human N-cadherin. Applicants submit herewith De Pascalis et a/., 2002, J Immunol. 169: 3076-3084 (hereinafter “De Pascalis”) to demonstrate that not all residues in all 6 CDRs are necessary for binding antigen. See, for example, left column of page 3080, where it states that “only one-third of the CDR residues are involved in the interaction with the [antigen] (48).”

Further, the level of skill in the art with respect to antibodies is quite high. Sequencing DNA encoding antibodies that are produced by hybridomas, modification of antibody DNA sequence, and recombinant production of antibodies using such encoding DNA sequences, is routine and described in the specification. Moreover, it is known in the art that entire framework regions can be replaced while the antibody retains binding affinity for the antigen. One skilled in the art can readily introduce conservative or non-conservative modifications into the variable light or variable heavy regions of the recited antibodies and retain at least 90% identity, and the ability of such antibodies to bind human N-cadherin with a high affinity can be readily assessed (See, e.g., Example 1).

Although not necessarily agreeing with the Examiner, but rather in an earnest effort to advance prosecution, Applicants have cancelled claim 2, thereby rendering the rejection of this claim moot, and amended claim 1, upon which claims 4-6 and 12 depend, to incorporate the recitations of claim 3. Further, although not necessarily agreeing with the Examiner, but rather in an earnest effort to advance prosecution, Applicants have further increased the homology recited in the presently amended claim 1.



This is not found persuasive because Applicant amended the claims to recite 6 CDRs and the claims are no long recite a genus of antibodies that binds an antigen.  Accordingly, Applicant’s argument with respect to Rudikoff is moot. 

With respect to De Pascalis et a/., De Pascalis et al teaches that the framework residues are involved in the ligand contact directly or through their interaction with the CDRs (see page 3583, left col., top ¶). The instant claims fails to recite the antibody framework residues that are essential for maintaining the antibody binding.   Importantly, the specification discloses only one species within the instant claim scope. The instant application encompasses (but does not exemplify) fragments and CDRs modification up to 5% (deletion/addition/substitution) to the claimed HCDRs and LCDRs of SEQ ID NOs:  5-7 and 12-14.  There is no teaching identifying what amino acids can be varied within the VH-CDRs and/or VL-CDRs antibody regions and still retain humanized antibody capable of binding N-cadherin.

The scope of the claims encompasses antibodies with VH or VL that encompass variation (addition, deletion, substitution) in their CDRs.  The prior art discloses that 6 CDRs as being essential structure of antibody's binding site, and thus when intact, would provide enough structure to define the antibody's binding site (structure/function correlation) e.g., where amino acid substitutions can be made so as to change (e.g. 6CDR's) or retain (e.g., constant or variable framework) antigen binding.   Neither the prior art nor applicant's disclosure defines sufficient representative antibodies and/or sufficient structure/function correlation between modifying the VLCDRs or VHCDRs regions of the disclosed antibody and the retention of a specific binding antibody that binds the Olfml-3 to satisfy the WD requirement for the claims.

The scope of the claims encompasses antibodies with VH or VL that encompass variation (addition, deletion, substitution) in their CDRs.  The prior art discloses that 6 CDRs as being essential structure of antibody's binding site, and thus when intact, would provide enough structure to define the antibody's binding site (structure/function correlation) e.g., where amino acid substitutions can be made so as to change (e.g. 6CDR's) or retain (e.g., constant or variable framework) antigen binding.   Neither the prior art nor applicant's disclosure defines sufficient representative antibodies and/or sufficient structure/function correlation between modifying the VLCDRs or VHCDRs regions of the disclosed antibody and the retention of a specific binding antibody that binds the N-cadherin to satisfy the WD requirement for the claims.

The specification is not considered representative to 1H7 biologically active variants or modifications.

Further, with respect to the  1H7 variants, note that while it is not required that all potential embodiments be disclosed, the written description doctrine requires that sufficient representing species be disclosed in order to support the entire genus. Rather than simply listing various embodiments, the usual approach is to also describe common structural features of the species. See Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559 (Fed. Cir. 1997) and Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010). 

8.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.  Claims 1 and 12 stand and newly added claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100278821 for the same reasons set forth in the previous Office Action mailed 12/27/2021.

Applicant’s arguments, filed 04/25/2022, have been fully considered, but have not been found convincing.

Applicant submits that although Reiter teaches a humanized antibody to the EC4 epitope of N-cadherin, the Examiner has not provided evidence that the two antibodies are the same or that the sequence of the CDRs in the Reiter antibody and Applicants’ hulH7 are inherently the same. “The identical invention must be shown in as complete detail as is contained in the. . . claim.” /d. (quoting Richardson v. Suzuki Motor Co., 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). Therefore, Reiter must describe each and every element of claims 1-3 and 12 in order to anticipate the claims under Section 102(a)(1). As the Examiner mentioned, Kanyavuz et al (Nat. Rev. Immunol. 2019, 19(6):355-368) teaches that the human immune system is theoretically capable of generating 107° BCRs all with distinct sequences. Although affinity for human N-cadherin is an inherent property of antibodies containing the CDR sequences disclosed by Applicants, the sequence of the CDRs is not inherent to an affinity for N-cadherin. As the prior antibodies were not sequenced, no evidence of identity has been provided. Applicants contend that the monoclonal antibodies prepared through humanization of the variable regions of their murine 1H7 antibody and cloning into human kappa light and Ig gamma | heavy chains are distinct from those of Reiter.

This is not found persuasive because the specification on [0005], page 35 under example 1, discloses that the 1H7 antibody is already know in the prior art  (Tanaka et al. Nat Med. 2010 Dec; 16(12): 1414–1420, IDS #9) [0168].  Robert E Reiter is the inventor of the `821 and the senior author on the Tanaka et al article.  The reference 1H7 antibody comprises the instantly claimed CDRs in the absence of evidence to the contrary.  Since the office does not have a laboratory to test the reference antibodies, it is applicant’s burden to show that the reference humanized antibody does not comprise the claimed CDRs recited in the claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).    In the absence of evidence to the contrary, the burden is on the Applicant to prove that the claimed materials are different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).  


10.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.  Claims 1, 4-6, 12 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over US 20100278821 (of record) in view of Queen et al (USP pat. 5,530,101) for the same reasons set forth in the previous Office Action mailed 12/27/2021.

Applicant’s arguments, filed 04/25/2022, have been fully considered, but have not been found convincing.

Applicant submits that the Examiner has provided no evidence to support the conclusion that this combination would be obvious, particularly given the large number of antibody sequences to select from with no suggestion of which may be appropriate.  Such a large number of possibilities certainly does not rise to the level of “small, or easily traversed, number of options that would convince an ordinarily skilled artisan of obviousness.”  (Ortho-McNeil Pharm., Inc. V. Mylan Labs, Inc., 520 F.3d 1358, USPQ2d 1196 (Fed Cir 2008).

However, the instant claims are directed to up to 12 amino acids variants of SEQ ID NO: 1 and up to 11 amino acids variants of SEQ ID NO: 8.  Given that there are 20 natural amino acids, then claim 4 encompasses up to (1220 variants) which equals to 3,800,000,000,000,000,000,000 variants. Claim 5 encompasses up to (1120 variants) which equals to 6,700,000,000,000,000,000,000.  Finally, claim 6 encompasses up to 2320 variants which equals to 1,700,000,000,000,000,000,000,000,000,000 variants.  The claimed variant are not considered “small” by any standard. 

 "Structural similarity, alone, may be sufficient to give rise to an expectation that compounds similar in structure will have similar properties." In re Merck & Co., Inc., 231 USPQ 375,379.

Furthermore, none of the claimed variants are defined by structure. It would have been well within the skill level of the art to select suitable heavy and light chain human acceptor antibodies using computer modeling methods as described by Queen et al and the `821 publication to insert the CDRs for the mouse 1H7 into the human acceptor antibodies, and if necessary to make framework modification following the guidance set forth in Queen in order to optimize binding characteristics which would result in at least 90% identity to claimed SEQ ID NOs: 1 and/or 8. The claims do not differ unexpectedly or unobvious from what one of ordinary skill in the art would have expected to obtain given the known starting material, mouse 1H7 and the known heavy and light chain and the detailed description set forth in Queen and the `821 publication regarding the production of humanized antibodies.

Given the availability of the donor antibody, i.e., 1H7 mAb and the hybridoma that produces the antibody (see `821 publication.), and in view of the many known human antibodies as the acceptor antibodies, it would have been a matter of routine experimentation well within the ordinary skill level of art to generate humanized 1H7 mAb according to the teachings in the references discusses above and sequence the heavy and light chain variable regions.

Furthermore, the ordinary skilled artisan would have been motivated to select the amino acid residues outside the CDR in the framework of the human acceptor antibody and replace them with the donor antibody to enhance the binding affinity of the humanized antibody as taught by Queen et al.

Given the availability of the 1H7 antibody/hybridoma together with general immunoglobulin gene cloning and expression strategies and computer modeling systems as taught by Queen., it would have been have been a matter of routine experimentation well within the ordinary skill level of art to make humanized antibodies of the anti-N-cadherin antibody, including deriving the claimed at least 90% identity to SEQ ID NOS in order to derive humanized antibodies which would have functional attributes of the native 1H7 antibody. Given the highly conserved nature of immunoglobulin gene organization and structure and the availability of probes and PCR primers for immunoglobulin gene cloning the one of ordinary skill in the art could have isolated the functionally rearranged heavy and light chain variable regions from the 1H7 hybridoma cell line and determined their sequences with an expectation of success at the time the invention was made.

 One of ordinary skill in the art would have been motivated to do so in view of the above teachings of the advantage of producing humanized antibodies for in vivo therapeutic regimens in humans to reduce their immunogenicity as well as to produce high level expression of immunoglobulins of interest. In turn, the ordinary artisan would have had a reasonable expectation of success that humanized anti-N-cadherin antibodies would be readily substituted into the methods of treating prostate cancer, given the inhibitory properties of the anti-N-cadherin 1H7 antibody.


12.  No claim is allowed.


 13.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  


14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 6, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644